#26885-r-GAS

2015 S.D. 72

                            IN THE SUPREME COURT
                                    OF THE
                           STATE OF SOUTH DAKOTA

                                   ****
STATE OF SOUTH DAKOTA,                      Plaintiff and Appellee,

      v.

ALFREDO L. VARGAS,                          Defendant and Appellant.

                                   ****

                  APPEAL FROM THE CIRCUIT COURT OF
                    THE SEVENTH JUDICIAL CIRCUIT
                  PENNINGTON COUNTY, SOUTH DAKOTA

                                   ****

                      THE HONORABLE JANINE KERN
                                Judge

                                   ****


MARTY J. JACKLEY
Attorney General

CAROLINE SRSTKA
Assistant Attorney General
Pierre, South Dakota                        Attorneys for plaintiff
                                            and appellee.

JAMY PATTERSON of
Pennington County Public
 Defender’s Office
Rapid City, South Dakota                    Attorneys for defendant
                                            and appellant.


                                   ****
                                            ARGUED ON MAY 27, 2015

                                            OPINION FILED 08/19/15
#26885

SEVERSON, Justice

[¶1.]         A jury found Defendant, Alfredo Vargas, guilty of attempted fetal

homicide. He appeals, alleging that attempted fetal homicide is a legal

impossibility and that the circuit court made erroneous evidentiary rulings.

We reverse.

                                    Background

[¶2.]         A jury found Defendant guilty of attempted fetal homicide. During the

trial, the jury heard from Lisa Komes. Komes testified that she learned that she

was pregnant with Defendant’s child in February of 2010. She told Defendant

about her pregnancy, and he indicated that he wanted her to obtain an abortion.

Komes did not want to be pregnant at that time, but she did not want an abortion

either. Their relationship suffered as a result of “the elephant in the room.” She

explained it was not unusual for him to buy her fountain drinks, but on one occasion

after becoming pregnant she noticed that a drink he gave her tasted bitter. She

disregarded it as “watered down . . . or something,” and threw the cup and drink

away. A similar incident occurred one morning when Defendant brought her a

fountain drink with white powder on the bottom of it. When she was done with the

drink, Defendant rinsed the cup out and threw it away. Again, this drink tasted

bitter. The next time he brought her an unusual drink it smelled “minty, and it

tasted terrible.” She called law enforcement, telling officers that she believed her

boyfriend was poisoning her. Law enforcement took the drink. One more time,

Defendant brought Komes a drink at work, and again she turned it over to law




                                          -1-
#26885

enforcement. She never felt sick from any of the drinks, and her baby was born

healthy on October 5, 2010.

[¶3.]        Maggie Toavs was Defendant’s sister-in-law at the time of trial. She

testified that in April 2010, she told Defendant she wanted blue cohosh to help her

induce labor. She was over eight months pregnant at that time and had just been

released from the hospital for preterm labor. Defendant told her that he had some,

and Toavs, along with her daughter, went to his house to obtain the cohosh. While

Toavs and her daughter were at his house, he initially told them that he had the

cohosh for his friends who did not want to have a baby. At some point during the

exchange, he told them he had it for Komes and his baby. He told Toavs that he

was putting the substance in Komes’s drinks. Toavs assumed that Komes had

consented to adding the substance to her drinks. Toavs took some of the substance

from Defendant, but did not remember looking at the bottle to see what it was that

he offered her. She returned home and tried the substance in a drink but could not

drink all of it because it “tasted really bitter.” Toavs’ daughter testified similarly.

[¶4.]        At the time of these incidents, Defendant was married to Melissa

Vargas. A phone call between Defendant and his wife was played at trial. At one

point in the conversation his wife asked: “Yeah, but you said when you were giving

it [referring to pennyroyal] to her at her house, she was just leaving the drink. Did

you spill ‘em out?” Defendant responded: “I only gave her two and . . . if she didn’t

drink it I would . . . spill ‘em out. I would rinse it out. She never had anything. She

had one drink that she took that she had at work, that’s it.”




                                           -2-
#26885

[¶5.]        Roger Mathison testified as an expert in chemistry; he is a chemist at

the State Health Lab in Pierre, South Dakota. He testified to the contents of the

drinks that Komes gave to law enforcement. The liquids were stored in two

different containers; one was in a large can, and the other was in a small can. The

liquid contained in the larger can contained 141 milligrams of pulegon per liter.

Pulegon is a constituent of the mint family. He did not have a way to determine

exactly what oil or plant material the pulegon may have originated from. He did

not know if it was peppermint, spearmint, or pennyroyal. According to his tests,

there was nothing unusual in the smaller can of liquid.

[¶6.]        Richard Wold is a forensic examiner with the Rapid City Police

Department. He testified as an expert in forensic examination. He tested the same

liquids that Mathison tested, but he did not discover pulegon in either liquid.

Instead, Wold found terpin hydrate in the liquid in the smaller can. Terpin hydrate

is an over-the-counter cough suppressant, but it is no longer used in cough

medicine. It is not in the same family as pulegon. Wold found nothing in the

substance contained in the larger can.

[¶7.]        Scott Phillips, a medical toxicologist, testified that pulegon can be

extracted from the plant pennyroyal. He also testified that pennyroyal is part of the

mint family, and that the “American variety is a little bit more bitter mint type of

taste . . . versus the European variety, which isn’t quite as bitter.” Pennyroyal is

both a food and supplement and is not regulated by the Federal Drug

Administration. He testified that it is primarily used for simple things such as

upper respiratory tract inflammation. It has also been used to bring on menstrual


                                          -3-
#26885

periods and as an abortifacient. Ingestion of the substance can cause an irritated

stomach, nausea, and vomiting, depending on the amount ingested. In large

amounts it can cause kidney failure and liver failure, both of which can lead to

bleeding, seizures, and comas. He testified that the literature regarding its use as

an abortifacient is vague, but some literature indicates that it causes uterine

contractions as would occur in labor. Other literature suggests that the liver

damage leads to abortion or that it causes slight sloughing of the uterine lining. He

opined that it was probably a combination of all of those things that lead to an

abortion. He concluded that if taken in sufficient quantities, pennyroyal in its pure

form could lead to an abortion, but it would lead to sickness and illness in the

pregnant woman as well.

[¶8.]         Phillips also testified about cohosh. He testified that black cohosh 1 is

an herb in the buttercup family and has been used by herbalists over the years to

treat perimenopausal symptoms. It has a very bitter type of flavor. He testified

that “some have suggested its use as an abortifacient, but probably not as commonly

as pennyroyal oil or some of the other ones.” An adult that ingested a small

amount, such as one capsule, might not see any symptoms.

[¶9.]         Defendant appeals the jury verdict asserting: (1) attempted fetal

homicide is a legal impossibility, (2) Defendant’s spousal privilege and right to

confrontation was violated by admission of the taped conversation between him and

his wife, (3) the circuit court abused its discretion by admitting 404(b) evidence, (4)



1.      The terms black cohosh and blue cohosh were used interchangeably
        throughout the case.

                                           -4-
#26885

the circuit court abused its discretion by admitting the State’s experts, and (5) there

was insufficient evidence to convict Defendant.

                                       Analysis

Attempted fetal homicide

[¶10.]       Defendant asserts attempted fetal homicide is a legal impossibility

because it does not require a specific intent to kill. Further, that in this case the

jury was not properly instructed on that element of the offense. Defendant

proposed an instruction that would require the jury to find that Defendant intended

to cause the death of the “fetus,” therefore he has preserved this error for appeal.

[¶11.]       South Dakota does not have a statute specifically defining attempted

fetal homicide. South Dakota’s attempt statute, SDCL 22-4-1, provides in part:

             Unless specific provision is made by law, any person who
             attempts to commit a crime and, in the attempt, does any act
             toward the commission of the crime, but fails or is prevented or
             intercepted in the perpetration of that crime, is punishable for
             such attempt at maximum sentence of one-half of the penalty
             prescribed for the underlying crime.

Fetal homicide is enumerated in SDCL 22-16-1.1:

             Homicide is fetal homicide if the person knew, or reasonably
             should have known, that a woman bearing an unborn child was
             pregnant and caused the death of the unborn child without
             lawful justification and if the person:
                    (1) Intended to cause the death of or do serious bodily
                    injury to the pregnant woman or the unborn child; or
                    (2) Knew that the acts taken would cause death or serious
                    bodily injury to the pregnant woman or her unborn child;
                    or
                    (3) If perpetrated without any design to effect death by a
                    person engaged in the commission of any felony.
             Fetal homicide is a Class B felony.


                                           -5-
#26885

             This section does not apply to acts which cause the death of an
             unborn child if those acts were committed during any abortion,
             lawful or unlawful, to which the pregnant woman consented.

“[T]o prove an attempt, ‘the prosecution must show that defendant (1) had the

specific intent to commit the crime, (2) committed a direct act toward the

commission of the intended crime, and (3) failed or was prevented or intercepted in

the perpetration of the crime.’” State v. Reed, 2010 S.D. 66, ¶ 7, 787 N.W.2d 1, 3

(quoting State v. Disanto, 2004 S.D. 112, ¶ 15, 688 N.W.2d 201, 206).

[¶12.]       At issue in this case is the first of the three elements that the State

must prove—Defendant “had the specific intent to commit the crime” of fetal

homicide. “Specific intent has been defined as meaning some intent in addition to

the intent to do the physical act which the crime requires, while general intent

means an intent to do the physical act or, perhaps, recklessly doing the physical act

which the crime requires.” State v. Rash, 294 N.W.2d 416, 417 (S.D. 1980) (quoting

People v. Lerma, 239 N.W.2d 424, 425 (Mich. App. 1976)) (emphasis added). “To

commit murder, one need not intend to take life; but to be guilty of an attempt to

murder, he must so intend. It is not sufficient that his act, had it proved fatal,

would have been murder.” State v. Lyerla, 424 N.W.2d 908, 913 (S.D. 1988)

(quoting Merritt v. Commonwealth, 180 S.E. 395, 399 (Va. 1935)).

[¶13.]       Defendant was convicted under the first subsection of SDCL 22-16-1.1.

According to that subsection—assuming the woman has not consented to an

abortion—if someone has knowledge that a woman is pregnant, intends “to cause

the death of or do serious bodily injury to the pregnant woman or the unborn child,”

and “cause[s] the death of the unborn child without lawful justification” then that


                                          -6-
#26885

person is guilty of fetal homicide. SDCL 22-16-1.1(1). However, in order to be

convicted of attempted fetal homicide, the person needs more than to intend to do

serious bodily injury; the person needs to intend the underlying crime. “Generally,

‘in the typical case of a criminal attempt, the factor distinguishing the attempt from

the completed crime is that the intended criminal result, an element of the

completed crime, was not achieved.’” State v. Charger, 2000 S.D. 70, ¶ 33, 611
N.W.2d 221, 228 (quoting Brown v. State, 550 So. 2d 142, 143 (Fla. Dist. Ct. App.

1989)) (emphasis added). Without more, intent to inflict bodily injury, where none

results, is simple assault. SDCL 22-18-1(1) (“Any person who attempts to cause

bodily injury to another and has the actual ability to cause the injury . . . is guilty of

simple assault.”). Therefore, in the context of attempted fetal homicide, intent to do

serious bodily injury is simply “the intent to do the physical act which the crime

requires” and does not meet the element of specific intent. Rash, 294 N.W.2d at

417. Instead, the State must prove Defendant intended death of the unborn child. 2




2.    See also State v. Coble, 527 S.E.2d 45, 48 (N.C. 2000) (“The crime of attempt
      requires that the actor specifically intend to commit the underlying offense.
      It is logically impossible, therefore, for a person to specifically intend to
      commit a form of murder which does not have, as an element, specific intent
      to kill. As the United States Supreme Court stated, ‘Although a murder may
      be committed without an intent to kill, attempt to commit murder requires a
      specific intent to kill.’” (quoting Braxton v. United States, 500 U.S. 344, 351,
      111 S. Ct. 1854, 1859, 114 L. Ed. 2d 385, 393 (1991))); United States v.
      Kwong, 14 F.3d 189, 195 (2d Cir. 1994) (recklessness will not suffice for
      attempted murder; there must be specific intent); State v. Taylor, 683 So. 2d
1309, 1314 (La. App. 3 Cir. 1996) (crime of attempted manslaughter requires
      specific intent to kill, even though such an intent is not necessary to support
      a manslaughter conviction).


                                           -7-
#26885

[¶14.]         Defendant cites to the case of Lyerla to assert that the crime of

attempted fetal homicide cannot exist. 424 N.W.2d at 913. In Lyerla, we decided

that the crime of attempted second-degree murder does not exist in South Dakota.

Id. However, in Lyerla we addressed the conflict between the required specific

intent for an attempt and the intent required to commit second-degree murder. Id.

at 912. We explained that attempted second-degree murder would require that “one

must intend to have a criminally reckless state of mind, i.e. perpetrating an

imminently dangerous act while evincing a depraved mind, regardless of human

life, but without a design to kill any particular person.” Id. “The words ‘attempt’

and ‘negligence’ are at war with one another; they are internally inconsistent and

cannot sensibly coexist.” Id. at 913 (quoting People v. Hernandez, 614 P.2d 900, 901

(Co. 1980)). “One may not intentionally attempt to cause the death of another by a

reckless act.” Id. (quoting People v. Perez, 437 N.Y.S.2d 46, 48 (N.Y. Sup. Ct. 1981)).

In this case, we are not faced with inconsistent mens rea requirements because

SDCL 22-16-1.1(1) does not require any mental state other than intent. 3 Contrary

to Defendant’s assertion, attempted fetal homicide can exist under the first part of

subsection 1, which requires intent to cause death. However, the State must prove

more than stated in the second part of subsection 1, which only requires intent to do



3.       SDCL 22-1-2(1)(b):

               The words, “intent, intentionally,” and all derivatives thereof,
               import a specific design to cause a certain result or, if the
               material part of a charge is the violation of a prohibition against
               conduct of a certain nature, regardless of what the offender
               intends to accomplish thereby, a specific design to engage in
               conduct of that nature[.]

                                            -8-
#26885

serious bodily injury. It must prove the intent to cause death of the unborn child,

because without such there is not intent to commit the crime of fetal homicide. 4

[¶15.]         Lastly, Defendant alleges that attempted fetal homicide is an

impossibility because the Legislature chose to include the element of death in the

statute by stating “[h]omicide is fetal homicide if the person knew . . . a woman . . .

was pregnant and caused the death of the unborn child[.]” SDCL 22-16-1.1

(emphasis added). Defendant points out that the element of death is already

included in the definition of homicide: “the killing of one human being, including an

unborn child, by another.” SDCL 22-16-1. Thus, Defendant contends that the

“caused . . . death” element in SDCL 22-16-1.1 will be rendered surplus language if

we recognize the existence of attempted fetal homicide. Defendant asserts that,

instead, the inclusion of the “caused . . . death” element in SDCL 22-16-1.1 indicates

that the Legislature did not mean for the crime of attempt to apply to the fetal

homicide statute.

[¶16.]         We do not think that the Legislature meant to render the attempt

statute inapplicable to fetal homicide by enumerating the requirements of the crime

even though the Legislature has arguably already done so in the general homicide

statute by stating that “homicide is . . . killing[.]” SDCL 22-16-1. “[I]n construing

statutes together it is presumed that the [L]egislature did not intend an absurd or

unreasonable result.” Martinmaas v. Engelmann, 2000 S.D. 85, ¶ 49, 612 N.W.2d
600, 611 (quoting Moss v. Guttormson, 1996 S.D. 76, ¶ 10, 551 N.W.2d 14, 17).



4.       The issue of whether attempted fetal homicide exists under subsection (2) or
         (3) is not before this Court, and we do not address it.

                                           -9-
#26885

Further, even if we agreed with Defendant, it is unclear what the result would be.

Under Defendant’s theory, the State could still charge an individual with an

attempted homicide for an unborn child; it would just have to do so under SDCL 22-

16-1 rather than 22-16-1.1.

[¶17.]       Because attempted fetal homicide does exist in South Dakota, we next

consider whether Defendant was properly convicted. The two relevant jury

instructions in this case are No. 21 and No. 24. Instruction No. 21 provided:

             The elements of the crime of Attempted Fetal Homicide, each of
             which the State must prove beyond a reasonable doubt, are that
             at the time and place alleged:
                   1. The Defendant with knowledge wherein the Defendant
                   should have reasonably known that Lisa Komes bearing
                   an unborn child was pregnant;
                   2. The Defendant attempted to cause the death of the
                   unborn child;
                   3. Without justification
                   4. Wherein, that Defendant intended to cause the death or
                   do serious bodily injury to Lisa Komes or the unborn
                   child.

Instruction No. 24 stated:

                   In the crime of Attempted Fetal Homicide, there must
                   exist in the mind of the perpetrator the specific intent to
                   cause the death or do bodily injury to the pregnant
                   woman or the unborn child.
                   If specific intent did not exist, this crime has not been
                   committed.

(Emphasis added.) The instructions provided to the jury removed the required

element of specific intent to cause the death of the unborn child because the jury

could have found Defendant guilty of attempt by finding that he had the specific

intent to do serious bodily injury rather than finding that he had the intent to cause


                                         -10-
#26885

death. 5 The State argues that “[b]ecause Defendant intended to cause the death of

his unborn child, the first portion of the statute applied.” However, the jury

returned a general verdict form finding the Defendant guilty of attempted fetal

homicide. This Court cannot determine, based on the verdict form, whether the jury

found that Defendant intended to cause the death of the unborn child or whether

the jury only found that he had the intent to commit serious bodily injury.

Therefore, Defendant was improperly convicted of the crime of attempted fetal

homicide because the jury did not have to find that he had the specific intent to

cause the death of the unborn child—an element which the State has the burden to

prove.

Recorded phone call

[¶18.]         Defendant also asserts that the circuit court erroneously admitted a

phone conversation between Defendant and his wife. We agree. Defendant’s wife

called Defendant with a detective in her presence to listen and record the

conversation. The circuit court admitted the phone call, finding that spousal

privilege was waived because Defendant’s wife consented to the recording by the




5.       Defendant’s proposed instruction provided:

               In the crime of Attempted Fetal Homicide, there must exist in
               the mind of the perpetrator the specific intent to cause the death
               or do bodily injury to the pregnant woman or the unborn child,
               intending to cause the death of the fetus.
               If specific intent did not exist, this crime has not been
               committed.

         (Emphasis added.)

                                           -11-
#26885

detective who was also listening to the conversation. Further, it found an exception

in SDCL 19-19-504(d) 6 to apply. 7

[¶19.]         We review evidentiary rulings under an abuse of discretion standard.

State v. Talarico, 2003 S.D. 41, ¶ 35, 661 N.W.2d 11, 23. “However, ‘when we are

asked to determine whether the circuit court’s order violated a statutory privilege, it

raises a question of statutory interpretation requiring de novo review.’” Andrews v.

Ridco, 2015 S.D. 24, ¶ 14, 863 N.W.2d 540, 546 (quoting Dakota, Minn. & E. R.R.

Corp. v. Acuity, 2009 S.D. 69, ¶ 47, 771 N.W.2d 623, 636) (citation omitted). South

Dakota’s statute on spousal privilege provides: “An accused in a criminal proceeding



6.       The Code Commission, with the approval of the Supreme Court, renumbered
         the sections in SDCL chapters 19-9 to 19-13, inclusive, and 19-14 to 19-18.
         The current code section is cited in this opinion unless otherwise noted.
         Therefore, “subdivision 19-19-504(d)” is substituted for “§ 19-13-15” to reflect
         the transfer of § 19-13-15 to subdivision 19-19-504(d).

7.       Defendant contends that “[t]he parties had all agreed at the March 27, 2013
         hearing that the spousal privilege precluded admission of the conversation at
         issue.” However, it is unclear what agreement there may have been between
         the parties. The following discussion of spousal immunity occurred at the
         March 27, 2013 hearing:

                      State: The State does not intend to bring up any
                      statements from his – I’m not certain if they are ex-wife
                      or soon-to-be ex-wife. We don’t plan to bring that up.
                      Obviously in rebuttal, something comes to pass, you
                      know, she will be here so maybe we can approach that
                      with the State.
                      Court: State versus Hart and State versus Witchey are
                      two of the controlling cases on spousal immunity and a
                      privilege.
                      Defense counsel: Right. And there is just – yeah, there
                      was an agreement.

         After the foregoing exchange, defense counsel moved on to other matters.

                                            -12-
#26885

has a privilege to prevent his spouse from testifying as to any confidential

communication between the accused and the spouse.” SDCL 19-19-504(b). “A

communication is confidential if it is made privately by any person to his or her

spouse during their marriage and is not intended for disclosure to any other

person.” SDCL 19-19-504(a). There is no question that the communication at issue

was made to Defendant’s spouse during marriage. Further, the State does not

contend, nor do we find evidence that Defendant knew or should have known that

his conversation “would be overheard or monitored and would not be private.” See

State v. McKercher, 332 N.W.2d 286, 288 (S.D. 1983). Likewise, there is no

indication that Defendant intended it “for disclosure to any other person.” See

SDCL 19-19-504(a). Therefore, it was “made privately by” Defendant. Id. As a

result, the communication was confidential under Rule 504(a), and Defendant

“ha[d] a privilege to prevent his spouse from testifying[,]” unless an exception

applied under Rule 504(d). SDCL 19-19-504(b). SDCL 19-19-504(d) sets forth the

statutory exceptions to the marital communication:

             There is no privilege under this section in a proceeding in which
             one spouse is charged with a crime against the person or
             property of:
                    (1) The other;
                    (2) A child of either;
                    (3) A person residing in the household of either; or
                    (4) A third person committed in the course of committing
                    a crime against any of them.

Additionally, we have recognized a “joint-participant exception to the marital

communication privilege[.]” State v. Witchey, 388 N.W.2d 893, 895 (S.D. 1986).




                                             -13-
#26885

[¶20.]       The State relies on United States v. Nash, to assert that privilege is

lost when a spouse secretly records a conversation and turns it over to law

enforcement. 910 F. Supp. 2d 1133, 1146 (S.D. Ill. 2012). In Nash, the defendant’s

wife recorded a conversation between them “without defendant’s knowledge and

prior to defendant’s wife communicating with law enforcement.” Id. at 1144. She

subsequently gave the tape to the FBI. Id. She “informed the FBI that she made

the recording following an incident where defendant had physically abused her for

refusing to be involved with defendant’s plan.” Id. The court allowed the

communication to be admitted because two exceptions to the marital

communications privilege existed. First, it found the “long recognized exception for

circumstances where the husband commits an offense against the wife applies in

this case.” Id. Second, the court found that the joint-participant exception applied.

Id.

[¶21.]       The State’s reliance on Nash is misplaced as neither of the exceptions

in Nash exist in this case. The State concedes that “Defendant was not attempting

to force his wife into criminal activity during the recorded conversation[.]” Further,

we require “active participation in, or furtherance of, patently criminal activity by

the witness-spouse” before we apply the “joint-participant” exception to marital

communications. Talarico, 2003 S.D. 41, ¶ 36, 661 N.W.2d at 23. “The testifying

spouse must be more than a receptor of a statement from the spouse that committed

the crime.” Id. Lastly, Defendant was not charged with an offense against his wife

in this proceeding, and therefore the first exception of Rule 504(d) does not apply.




                                         -14-
#26885

[¶22.]       The State next asserts that the privilege was lost because Defendant is

“charged with a crime against the person or property of . . . a child of either[.]” 19-

19-504(d)(2). The State contends that an unborn child falls under the scope of Rule

504(d); Defendant contends that a separate definition of unborn child in criminal

statutes and enumeration of unborn child in other statutes indicates an intent not

to include an unborn child under the definition of child. We note that we are

interpreting our own evidentiary rule rather than a legislatively adopted statute.

[¶23.]       SDCL 19-19-504(d)(2) provides that there is no spousal privilege “in a

proceeding in which one spouse is charged with a crime against the person or

property of . . . [a] child of either[.]” We have previously applied statutory rules of

construction to our rules. See Discover Bank v. Stanley, 2008 S.D. 111, ¶ 15, 757
N.W.2d 756, 761. Therefore, “[w]ords and phrases in [the rule] must be given their

plain meaning and effect.” State v. Moss, 2008 S.D. 64, ¶ 15, 754 N.W.2d 626, 631

(quoting Goetz v. State, 2001 S.D. 138, ¶ 16, 636 N.W.2d 675, 681).

[¶24.]       At the time the language in SDCL 19-19-504(d)(2) was adopted by this

Court in 1978, the ordinary and popular meaning of “child” included “an unborn or

recently born human being[.]” See Webster’s Third New International Dictionary

388 (4th ed. 1976). More recent dictionaries also support this meaning. See

American Heritage College Dictionary 243 (3rd ed. 1997) (“A human fetus”); Black’s

Law Dictionary 290 (10th ed. 2014) (“A baby or fetus”). Because the ordinary and

popular meaning of the word child has included unborn children at and since the

time we adopted the exception, it applies to communications involving crimes

against the unborn children of either spouse. Defendant’s paternity is not disputed


                                          -15-
#26885

in this case. Therefore, admission of the spousal call under this exception was

appropriate.

[¶25.]         However, Defendant also contends that admission of the spousal call

violated his right to confrontation. The United States Supreme Court has held that

the Confrontation Clause of the Sixth Amendment of the United States Constitution

“bars ‘admission of testimonial statements of a witness who did not appear at trial

unless he was unavailable to testify, and the defendant had a prior opportunity for

cross-examination.’” State v. Johnson, 2009 S.D. 67, ¶ 18, 771 N.W.2d 360, 368

(quoting Crawford v. Washington, 541 U.S. 36, at 53-54, 124 S. Ct. 1354, 1365, 158
L. Ed. 2d 177 (2004)). We review this “assertion of a violation of a constitutional

right under the de novo standard of review.” Id. ¶ 10, 771 N.W.2d at 365.

[¶26.]         It is undisputed that Melissa was unavailable in that she failed to

appear despite a subpoena and Defendant had not previously cross-examined her.

Therefore we must determine whether the statements made by Melissa are

testimonial hearsay. We initially determine whether they are testimonial in

nature.   When considering whether a statement is testimonial, the Supreme Court

has held that “the question is whether, in light of all the circumstances, viewed

objectively, the ‘primary purpose’ of the conversation was to ‘create an out-of-court

substitute for trial testimony.’” Ohio v. Clark, ___U.S.___, 135 S. Ct. 2173, 2180,

___L. Ed. 2d. ___(2015) (quoting Michigan v. Bryant, 562 U.S. 344, 358, 131 S. Ct.
1143, 1155, 179 L. Ed. 2d 93 (2011)). In this case, we must determine whether

Melissa’s phone call and “statements were made with the primary purpose of

creating evidence for [Defendant’s] prosecution.” Id. at ___, 135 S. Ct. at 2181. The


                                          -16-
#26885

detective testified that he told Melissa that he was trying to find out if Defendant

put anything in Komes’s drinks. Prior to the recording, he told her about

pennyroyal and what it was that he needed from the phone call. He also explained

that he coached her along at certain points in the conversation. In light of all of

these circumstances, there is no indication that the primary purpose of the phone

call or Melissa’s statements was anything other than to obtain incriminating

information from Defendant and gather evidence for Defendant’s prosecution. The

detective testified that it was not until after the phone call that he felt the “case was

solid;” he thought he finally had enough evidence for probable cause to obtain an

arrest warrant.

[¶27.]       The State contends that Melissa’s statements are not hearsay because

they were not offered for the truth of the matter asserted but rather provided the

context for other admissible statements. See Johnson, 2009 S.D. 67, ¶ 21, 771
N.W.2d at 369. Further, the State points out that the court instructed the jurors

that they could not consider the statements by Melissa. Such an instruction was

not sufficient in this case. Melissa’s statements are too intricately woven into the

conversation to be ignored. She repeatedly prompted Defendant with numerous

details and provides all of the material substance and content necessary to make

Defendant’s statements meaningful. Therefore, we agree with Defendant that the

court erroneously admitted the call because Melissa’s statements were testimonial

hearsay subject to the Confrontation Clause in the Sixth Amendment.

[¶28.]       Once a violation of the Confrontation Clause has occurred the question

“becomes whether the admission was harmless error. It is during this phase of the


                                          -17-
#26885

analysis where a court is allowed to consider corroborating evidence.” State v.

Frazier, 2001 S.D. 19, ¶ 30, 622 N.W.2d 246, 258. The erroneous admission of this

phone call was not harmless because it allowed the jury to hear Defendant

admitting that he put pennyroyal into Komes’s drinks on two different occasions.

Although the State argues that the testimony of other witnesses and results of the

contaminated beverages established the same thing, this phone call was the only

admission by Defendant to any witness that he put pennyroyal in Komes’s drinks.

He had indicated to the other witnesses that it was cohosh that he was secretly

adding to her drinks. Therefore, we also reverse based on the circuit court’s

admission of the recorded phone call.

Evidence of other acts

[¶29.]         Finally, Defendant contends that the circuit court erred by improperly

admitting other act evidence under SDCL 19-19-404(b). 8 The court admitted Toavs’

and her daughter’s testimony that Defendant provided Toavs with a bitter

substance to induce labor and told her at the exchange of that substance that he

was putting it in Komes’ drinks.

[¶30.]         “Evidentiary decisions of a [circuit] court are presumed correct.” State

v. Owen, 2007 S.D. 21, ¶ 9, 729 N.W.2d 356, 362. We review the circuit court’s

decision for an abuse of discretion. State v. Boe, 2014 S.D. 29, ¶ 20, 847 N.W.2d
8.       Rule 404(b) provides: “Evidence of other crimes, wrongs, or acts is not
         admissible to prove the character of a person in order to show that he acted
         in conformity therewith. It may, however, be admissible for other purposes,
         such as proof of motive, opportunity, intent, preparation, plan, knowledge,
         identity, or absence of mistake or accident.”

                                          -18-
#26885

315, 320. When determining if prior acts should be admissible, the circuit court

must employ a two-part balancing on the record. Owen, 2007 S.D. 21, ¶ 14, 729
N.W.2d at 362-63. “First, the offered evidence must be relevant to a material issue

in the case. Second, the [circuit] court must determine ‘whether the probative value

of the evidence is substantially outweighed by its prejudicial effect.’” Id. (quoting

State v. Jones, 2002 S.D. 153, ¶ 10, 654 N.W.2d 817, 819). Other acts evidence “is

admissible when similar in nature and relevant to a material issue, and not

substantially outweighed by its prejudicial impact.” Boe, 2014 S.D. 29, ¶ 20, 847
N.W.2d at 320.

[¶31.]       The State offered the evidence to show common scheme or plan,

knowledge, or lack of mistake. The court conducted the required balancing on the

record. It found that the evidence was relevant because the State’s theory was that

Defendant was poisoning or attempting to poison Komes by putting the substances

of cohosh—which has a bitter taste—and pennyroyal—which has a minty taste—in

her drinks. The court explained that the evidence was “relevant to show that

Defendant had knowledge of blue and/or black cohosh and that he had previously

used the substance to induce labor through herbal stimulation with reference to his

giving the substance to Toavs and this constitutes a common scheme or plan

evidence.” Further the court found that “the danger of unfair prejudice of the

evidence does not substantially outweigh the probative value of the evidence.”

[¶32.]       Defendant’s prior encounter with Toavs and her daughter has

sufficient points in common with the alleged conduct. It demonstrates that he had

knowledge that ingestion of herbal substances affect a pregnancy, such as by


                                          -19-
#26885

inducing labor. He recommended that the substance be placed in drinks, just as

was alleged in this case. Further, he admitted at the exchange that he was putting

the substance that he gave Toavs into Komes’s drinks. Toavs testified that the

substance Defendant gave her was bitter. Komes also testified that her drinks

tasted bitter. The circuit court did not abuse its discretion by admitting the

evidence.

                                         Conclusion

[¶33.]          Because the jury was erroneously instructed on the elements of

attempted fetal homicide and the court erroneously admitted a spousal

communication, we reverse the conviction. In light of our decision, we do not reach

Defendant’s remaining issues regarding expert testimony and sufficiency of the

evidence.

[¶34.]          GILBERTSON, Chief Justice, and ZINTER and WILBUR, Justices,

and PALMER PERCY, Circuit Court Judge, concur.

[¶35.]          PALMER PERCY, Circuit Court Judge, sitting for KERN, Justice,

disqualified.




                                          -20-